DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 7, 9-10, and 16 have been amended.  Claims 1-16 are pending.  Claims 11-15 remain withdrawn.   Claims 1-10, and 16 are under examination on the merits.  


Response to Amendment
The Amendment by Applicants’ representative Mr. Richard M. Russo on 03/03/2021 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendments to claims 1, 7, 9-10, and 16 obviate the reaction.  The rejection is withdrawn.
  
Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicants’ amendment to claim 1 by further limiting “layered silicate-based particles” into “layered silicate-based particles comprise hectorite” obviates the rejection because the cited prior art of Qi et al does not teach the layered silicate-based particles comprise hectorite, but silicate-based particles of attapulgite (APT).  Therefore, the rejection is hereby withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendment and argument have been fully considered, but not sufficient to overcome the rejection in view of the additional teaching from further reference cited in this Office action.  The rejection is revised in response to the amendment.  Accordingly, the rejection is maintained.   
The following rejection is necessitated by the amendment filed 03/03/2021:

Claim Rejections - 35 USC § 103(a) (revised)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-10 and 16 are rejected under 35 U.S.C. 103 (a) as unpatentable over Qi et al. in view of US2010/0100066 (“the `066 publication”), and WO-2014/183987 published on 11/20/2014, having U.S. equivalent US2016/0096944 (“the `944 publication”). 

Determination of the scope and content of the prior art (MPEP §2141.01)
Qi et al. discloses a fast swelling macroporous superabsorbent composite prepared by the copolymerization of partially neutralized acrylic acid, 2-acryloylamino-2-methyl-1-propanesulfonic acid (AMPS), and attapulgite (APT), and using N,N’-methylenebisacrylamide (NNMBA) and trihydroxymethyl propane glycidol ether as crosslinking agents.   Attapulgite (APT) is a magnesium aluminum phyllosilicate with formula (Mg,Al)2Si4O10(OH)·4(H2O) that occurs in a type of clay soil, or silicate-based particles. Qi et al. also discloses that for fast swelling rate (SR), sodium bicarbonate, polyethylene glycol (PEG), and sodium carboxymethylcellulose (CMC) were introduced into the reaction system as foaming agent and stabilizers.  Qi et al. discloses the water absorbance (i.e. CRC) of the sample in 0.9 wt% NaCl aqueous solution under atmosphere could reach 54 g/g, and the SR could reach 0.471 ml/g.s.  The excellent strength, resilience, and the dispersion of swollen hydrogel were also observed for the sample, see Abstract at page 196.  The description of the macroporous superabsorbent composite demonstrated in Figure 1 on page 199 reads on “a plurality of pores with a diameter of 1 μm or more” of claim 1.  Qi et al. discloses the macroporous superabsorbent composite can swell to a measurable extend during the 40 seconds time period, see “Swelling kinetics measurement” at page 198, and Figure 2 at page 199, which reads on vortex time of less than 60 seconds of claim 1.  In addition, Qi et al. teaches using sodium bicarbonate in the reaction system as foaming agent or blowing agent as disclosed in Applicant’s specification.  The preparation of the macroporous superabsorbent composite is disclosed in Example 1 on page 197.  The Scheme 1 on page 197 reads on Applicant’s claims wherein silicate-based particles and sodium bicarbonate as blowing agent used together improved adsorption speed of less than 60 seconds (page 24 of Applicants’ specification and Table 1).

Claim 13 of the `066 publication discloses a superabsorbent polymer containing clay particulate made by the process of comprising: (I) polymerizing a polymerization mixture laponite, beidelite, hectorite, etc.  Claim 21 of the `066 publication discloses the superabsorbent polymer containing clay particulate of claim 13 having a vortex time of less than about 70 second, or from about 30 to about 70 seconds, see [0098].  Example 11 discloses the superabsorbent polymer containing clay particulate has vortex time of 32 seconds, see TABLE 5 at [0179]. The vortex time test is described at [0156] of the `066 publication, which is identical with the definition of the vortex time of Applicants’ claim 1.     

Claim 1 of the `944 publication discloses a process for producing a water-absorbing polymer composition, comprising the process steps of 
(i) mixing (α1) 0.1 to 99.999% by weight of polymerizable, ethylenically unsaturated monomers containing acid groups, or salts thereof, or polymerizable, ethylenically unsaturated monomers including a protonated or quaternized nitrogen, or mixtures thereof, (α2) 0 to 70% by assistants; where the sum of the weights of (α1) to (α5) is 100% by weight; 
(ii) free-radical polymerization with crosslinking to form a water-insoluble, aqueous untreated hydrogel polymer; 
(iii) drying the hydrogel polymer;
(iv) grinding and sieving the hydrogel polymer to size;
(v) surface postcrosslinking the ground and sieved hydrogel polymer, and 
(vi) drying and finishing the water-absorbing polymer, wherein the aqueous monomer solution, prior to the addition of the initiator and the commencement of free-radical polymerization, is admixed with 0.01 to 5% by weight of at least one surfactant from the group of the nonionic unsaturated polyether copolymers and optionally 0.01 to 5% by weight of a blowing agent having a particle size of 10 μm to 900 μm, based on the water-absorbing polymer.  The `944 publication teaches that the inorganic particulate assistants are typically used to modify the properties of water-absorbing polymers, wherein the preferred inorganic assistants include silicates, especially framework silicates; and preferred silicates are all natural or synthetic silicates, see [0090-0091]. The `944 publication discloses Example B using blowing agent light sodium carbonate as following:  0.590 g of polyethylene glycol-300 diacrylate (0.15% based on acrylic acid/ester content corresponding to 81% as internal crosslinking agent polyethyleneglycol diacrylate (PEGDA) and 1.263 g of polyethylene glycol-440 monoallyl ether acrylate (0.30% based on acrylic acid/ester content corresponding to 76%) as crosslinker were dissolved in 974.762 g of an aqueous solution of sodium acrylate with a neutralization level of 70 mol % (based on acrylic acid) and a total monomer concentration of 39.8%. The monomer solution was purged with nitrogen in a plastic polymerization vessel for 30 minutes in order to remove the dissolved oxygen. At a temperature of 4 °C., 1 g of finely calcined sodium carbonate blowing agent) was added and the polymerization was initiated by the successive addition of 0.3 g of sodium peroxodisulphate in 10 g of dist. water, 0.07 g of 35% hydrogen peroxide solution in 10 g of dist. water and 0.015 g of ascorbic acid in 2 g of dist. water. Once the end temperature (approx. 100 °C) had been attained, the gel was comminuted with a meat grinder and dried at 150 °C in an air circulation drying cabinet for 2 h. The dried precursor was coarsely crushed, ground and adjusted to between 150 and 850 μm particle distribution, see [0164-0165].  In addition, the `944 publication teaches that the inorganic particulate assistants are typically used to modify the properties of water-absorbing polymers, wherein the preferred inorganic assistants include silicates, especially framework silicates; and preferred silicates are all natural or synthetic silicates, see [0090-0091]. 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between amended claim 1 and Qi et al. is that the prior art does not teach the crosslinked polymer comprises layered silicate-based particles dispersed in a crosslinking structure, wherein the layered silicate-based particles comprise hectorite.  Instead, Qi teaches the silicate-based particles comprise attapulgite (APT), a magnesium aluminum phyllosilicate with formula (Mg,Al)2Si4O10(OH)·4(H2O).  In addition, Qi et al. does not teach the layered silicate-based particles have a column structure with a maximum diameter of a cross section of 1 nm to 100 nm, and a height of 0.1 nm to 20 nm of claim 5.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instantly claimed superabsorbent polymers of claim 1 would have been obvious over the superabsorbent polymers taught by Qi et al. because the difference of the claimed superabsorbent polymers comprising the crosslinked polymer comprises layered silicate-based particles comprise hectorite dispersed in a crosslinking structure is further taught and/or suggested by the `066 publication.  Claim 5 of the `066 publication teaches a superabsorbent polymer comprising clay particulate of laponite, or hectorite.  Laponite is a 
In terms of claim 2, Qi et al. discloses the macroporous superabsorbent composite demonstrated in Figure 1 on page 199 reads on “a plurality of pores with a diameter of 10 μm to 100 μm.  

In terms of claim 3, Qi et al. discloses the water absorbance (i.e. CRC) of the sample in 0.9 wt% NaCl aqueous solution under atmosphere could reach 54 g/g.  One ordinary skilled in the art would know the data is measured based on known EDANA method.

In terms of claim 4, the `066 publication teaches a superabsorbent polymer comprising clay particulate of hectorite, which inherently comprise a unit crystal comprising a metal oxide layer, and a silica layer comprising silica formed on at least one side of the metal oxide layer. 

In terms of claim 5, the layered silicate-based particles have a column structure with a maximum diameter of a cross section of 1 nm to 100 nm, and a height of 0.1 nm to 20 nm, Qi et al. teaches using silicate-based particles attapulgite for making a fast swelling macroporous superabsorbent.   The `944 publication teaches that the inorganic particulate assistants are typically used to modify the properties of water-absorbing polymers, wherein the preferred inorganic assistants include silicates, especially framework silicates.  One skilled in the art would know that the resulting silicate-based particles have a column structure with a maximum diameter of a cross section of 1 nm to 100 nm.  Accordingly, in consideration of these, the features in claim 5 could be derived by a person skilled in the art without difficulty by carrying out repeated experimentation, and it is also not considered that a different effect or a remarkable difference in effects.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Also see MPEP§2112.01(I).

In terms of claim 6, the `066 publication teaches the amount of clay (i.e. hectorite) from about 2 to about 8 wt %, see [0061]. 

In terms of claim 7, Qi et al. discloses a fast swelling macroporous superabsorbent composite prepared by the copolymerization of partially neutralized acrylic acid.  

In terms of claims 8-9, Qi et al. discloses a the crosslinked polymer comprises a crosslinking structure in which polymer chains of the water soluble ethylenically unsaturated monomers are crosslinked through crosslinkable functional groups of an internal crosslinking agents of N,N’-methylenebisacrylamide (NNMBA) and trihydroxymethyl propane glycidol ether.

In terms of claims 10 and 16, using internal crosslinking agent PEGDA in making the  superabsorbent polymers is further taught by the `944 publication.
In the absence of unexpected results, one of ordinary skill in the art at the time of the invention would have been motivated to optimize the process in view of the teachings in the combined references of Qi et al., the `066 publication, and the `944 publication as a whole, and said optimization could have been accomplished by one of ordinary skill in the art through routine experimentation.  


Conclusions
Claims 1-10, and 16 are rejected.
Claims 11-15 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731